Citation Nr: 1144702	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  06-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a left arm disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from May 1975 to May 1979, with documented periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard subsequent to this.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2003 and May 2006 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).   The case has been before the Board before, and pursuant to remand directives issued in March 2010, claims for entitlement to service connection for an acquired psychiatric disorder, hearing loss, and tinnitus, were granted in full.  With regard to the issue decided below, no further action is required; however, the issues of entitlement to service connection for bilateral knee and left arm disabilities require additional evidentiary development.  Subsequent to the Board's remand, the Veteran was awarded a total disability evaluation based on individual unemployability as due to service-connected conditions (TDIU).  

The Veteran appeared at a Travel Board hearing in May 2009.  A transcript is of record.  

The issues of entitlement to service connection for bilateral knee and left arm disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran injured his shoulder while participating in INACDUTRA in October 1981; the medical evidence of record indicates that current disablement of the left shoulder joint was at least as likely as not caused by this INACDUTRA injury.  


CONCLUSION OF LAW

Service connection for a left shoulder disability is warranted.   38 U.S.C.A. §§ 101(21), (24), 1110, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for entitlement to service connection for a left shoulder disability.   Therefore, no further development is needed with respect to these issues on appeal.

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Analysis

The Veteran in this case states that he injured himself while performing INACDUTRA with the Army National Guard, and that he developed a chronic disability of the left shoulder as a result of this injury.  Specifically, he alleges experiencing a fall in the early 1980s while participating in his National Guard duties, with a residual condition being present until this day.  

The Veteran stated that he experienced an injury in Oregon while on INACDUTRA, and that he was transported to Sacred Heart General Hospital in Eugene, Oregon for treatment.  A search of the relevant medical history indicates that the Veteran was seen by Sacred Heart medical staff in October 1981, and that the complaints were of shoulder and arm pain secondary to a fall.  It was specifically noted on the emergency room admittance paperwork that the Veteran's insurance coverage was from the National Guard for this injury, and that the injury had resulted during Guard maneuver exercises.  That is, this document establishes that there was, indeed, an injury that occurred on INACDUTRA.  At the time of this injury, the Veteran's shoulder and arm were found to be within normal limits on radiographic examination; however, there was pain and tenderness in the extremity and the Veteran was given a sling.  

The Board, in a March 2010 remand order, determined that a VA examination addressing current disablement of the shoulder and arm, and any potential nexus to service, be provided.  The resulting examination, dated in May 2010, specifically addressed the Veteran's complaints in his left shoulder.  The examiner determined that traumatic arthritis was present in the shoulder joint, and that it was at least as likely as not that the current disorder was related to an injury experienced during National Guard service.  Specifically, the examiner noted that there was bruising during the initial injury, and this indicated that the shoulder was or was almost dislocated.  The examiner continued that this type of injury very frequently leads to a labral tear, and that the pathology of the shoulder disorder was consistent with the type of injury sustained in the National Guard episode of INACDUTRA.  

The RO, in denying the claim, focused on there being no in-service record of the Veteran's injury, with a special mention of the Veteran serving in the National Guard at the time.  While admittedly, there is some confusion in the record as to the examiner noting a 1985 onset for the shoulder condition (as opposed to the documented date of 1981), the Board cannot dispute that there was, indeed, an injury to the left arm and shoulder occurring during National Guard service in the 1980s.  It is apparent that the VA examiner referenced the treatment note in coming to his conclusion.  Moreover, VA regulations state that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2011).  By all accounts, the Veteran was participating in maneuvers with the National Guard when he was injured in 1981.  The Veteran maintains, and the record reflects, that he was taken to Sacred Heart Hospital for treatment at this time.  The medical documentation of this has been supplied by the Adjutant General's office, and it is clear that the Veteran was injured during a period of INACDUTRA.  

Given the INACDUTRA injury and the competent medical opinion which links current arthritis in the left shoulder to this injury, the requirements for service connection have been met and the claim will be granted.  See 38 C.F.R. §§ 3.6, 3.303.  


ORDER

Entitlement to service connection for a left shoulder disability is granted.  


REMAND

The Veteran contends that he developed bilateral knee disabilities as well as a chronic disorder of the left arm while on active duty with the U.S. Marine Corps and as a result of an injury sustained during a period of INACDUTRA with the Army National Guard, respectively.  Further development is required before a final determination can be made on the matter.  

The Board, in a March 2010 remand order, determined that it was necessary to afford the Veteran an examination to determine if bilateral knee and any current left arm disorder were related to active service.  With regard to the knees, the examination report, dated in May 2010, states that it was less likely that the Veteran's knee disorders were caused by any event of active military service.  The examiner explained that the Veteran had minor meniscal tears and joint disease; however, that it was not his opinion that the current conditions were related to service.  Interestingly, the examiner had noted earlier in the report that the Veteran had concomitant issues with his ankles, and that these ankle issues cause the majority of the Veteran's ambulatory issues.  The Veteran is in receipt of service connection for bilateral ankle disabilities, and given the assessment of the examiner, the Board must conclude that there is a suggested secondary relationship between service-connected ankle disabilities and the non-service-connected knee disorders.  Accordingly, as this theory has been raised by the evidentiary record, the Board determines that a new examination addressing a potential secondary causal or aggravating relationship between service-connected ankle and current knee disorders be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
With regard to the left arm condition, the RO continued to deny the Veteran's claim on the basis of there being no current disability shown in the record.  The Board notes the mandates presented in the March 2010 remand order, where a specific instruction was included to determine if the Veteran currently experiences a chronic disorder of the left arm (exclusive of the left shoulder), and if so, an opinion was to be entered stating the likelihood that such a condition was caused by active service.  The returned medical opinion, dated in May 2010, focuses solely on the Veteran's left shoulder and bilateral knee complaints, and does not contain an assessment of any other portions of the left upper extremity.  Indeed, the examiner did report a decrease in triceps strength; however, a chronic disability of the arm was not diagnosed and no mention was made as to a lack of a disability.  

Veterans, as a matter of law, are entitled to strict compliance with Board instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  It appears as though this examiner simply forgot to include an assessment on the left arm (outside of the left shoulder), as radiographic tests were specific to both the knees and shoulder joint.  Indeed, the examiner did relay the Veteran's history of sustaining an arm injury while on INACDUTRA; however, the physician did not state whether a current disability (either resultant from that injury or not) is present.  Accordingly, a remedial examination should be afforded so that the Veteran's left arm can be assessed.  In the associated report, the examiner should opine as to if it is at least as likely as not (50 percent probability) that a chronic left arm disorder, separate from the now service-connected left shoulder disorder, was caused by any event of active service.  Moreover, as the left shoulder is now a service-connected disability, the examiner should opine as to if it is at least as likely as not that the left shoulder disability caused or aggravated beyond the natural course of the disease process any separate left arm disability.  See McLendon at 79.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied, including as to the secondary service connections claims.  

2.  Schedule the Veteran for comprehensive VA orthopedic examinations for the purposes of determining the nature and etiology of claimed bilateral knee and left arm disorders.  In this regard, the examiner is asked if it is at least as likely as not (50 percent probability or greater) that bilateral knee disorders were caused or aggravated beyond the natural course of the disease process by service-connected bilateral ankle disabilities.  Moreover, the examiner is also asked to opine as to if a separately identifiable disability exists in the left arm (i.e. apart from a now service-connected left shoulder condition), and if so, if it is at least as likely as not that such a condition had causal origins in service, to include as a result of the 1981 INACDUTRA fall, or alternatively, was caused or aggravated beyond the natural course of the disease process by the service-connected left shoulder disorder.  A detailed rationale must accompany all conclusions reached, and all questions posed in the remand order must be answered in their entirety.  

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 
3.  Following the directed development, the RO/AMC must conduct a de novo review of the claims on the merits.  Should the claims not be granted, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. Sabulsky 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


